Case 2:18-cv-01620-MAK Document 52 Filed 04/25/19 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CHARLES TALBERT : CIVIL ACTION
Vv. : NO. 18-1620
BLANCHE CARNEY, ef al.
ORDER

AND NOW, this 25“ day of April 2019, following an extensive examination of the
Plaintiff and his counsel during today’s Initial Pretrial Conference resulting in our finding good
cause for Plaintiff's counsel’s Motion to withdraw (ECF Doc. No. 48), with the Plaintiff's
consent, and after Attorney Considine turned over his court file to Charles Talbert in the
courtroom today, it is ORDERED the Motion to withdraw as attorney (ECF Doc. No. 48) is
GRANTED conditioned upon Attorney Considine, on or before April 29, 2019:

l. Returning all discovery to the Defendants’ counsel so Defendants’ counsel can
promptly mail these records to Charles Talbert, #810247 at Curran-Fromhold Correctional
Facility, 7901 State Road, Philadelphia, PA 19136;

2. Mailing discovery or pleadings issued by him to Charles Talbert at the same
address: #810247 at Curran-Fromhold Correctional Facility, 7901 State Road, Philadelphia, PA
19136; and,

3. Filing a certificate of compliance with this Order on or before April 30, 2019.

Le

KEARREY, J.
